Citation Nr: 0523385	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-37 130	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from June 1978 to 
August 1981 and subsequently served in the Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of December 2003 and October 
2004 by the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By the December 2003 
rating decision, the RO denied the veteran's claims for 
service connection for hiatal hernia and for anxiety and 
depression.  By the October 2004 decision, the RO denied 
service connection for post-traumatic stress disorder (PTSD).  
The Board has consolidated the claims involving psychiatric 
pathology into the single issue of entitlement to service 
connection for a psychiatric disorder, to include PTSD.  

The veteran testified at a Travel Board hearing at the RO in 
February 2005 in connection with his appeal.  A transcript of 
the hearing is of record.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

For the reasons stated herein, the Board has determined that 
additional development of the evidentiary record is required 
before the issues before the Board are reviewed on appeal.  

With respect to hiatal hernia, the record shows that in April 
1981 the veteran was hospitalized for two days at Fort Sill, 
Oklahoma, for treatment of a minimal gastrointestinal bleed 
and alcohol abuse.  He was seen at a dispensary about two 
weeks later, at which time he reported that he had a hiatal 
hernia for which he was taking Mylanta.  Service medical 
records contain no further references to the disorder, and no 
report of examination at separation is of record; at his 
Travel Board hearing, the veteran could not remember whether 
one had been performed.  VA medical records and private 
records from the Allina Clinic and Partners in Health dated 
since 2000 contain references to gastroesophageal reflux 
disease.  

The service medical records currently on file relating to the 
episode of gastrointestinal bleeding in service are limited 
to a cover sheet that provides no information other than the 
dates of the hospitalization and the disorders treated.  The 
Board believes that in order to clarify, if possible, the 
nature of the disorder treated during service, an attempt to 
obtain additional service medical records from Fort Sill 
should be made.  Also, since the veteran served briefly in 
the Reserves following his active duty, an attempt should be 
made to obtain any medical records that may be in the 
possession of his reserve unit.  

In addition, a VA medical examination may be necessary.  A 
medical examination with medical nexus opinion is an 
important element of the duty to assist and has been 
requested by the veteran's representative.  VA regulations 
require that a medical examination or medical opinion be 
provided if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but: (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established injury in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2004).  See also Duenas v. Principi, 18 
Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

As the record now stands, it does not appear that there are 
enough documented facts of record describing the 
gastrointestinal disorder treated in service to provide an 
examining physician with a proper basis for an opinion as to 
a possible nexus between current pathology and the disorder 
causing the gastrointestinal bleeding in April 1981, claimed 
by the veteran to be a hiatal hernia.  Any opinion based on 
the record would be largely dependent on the veteran's 
uncorroborated assertions regarding what occurred in service.  
However, if additional relevant service medical records are 
obtained, a VA gastrointestinal examination may be warranted 
depending on the facts found.  Therefore, any additional 
service medical records or Reserve medical records obtained 
pursuant to this remand must be carefully reviewed to 
determine whether they contain sufficient information to 
warrant a medical opinion.  

With respect to a psychiatric disorder, to include PTSD, 
service medical records contain no reference to complaints or 
findings of psychiatric abnormality, though the veteran 
claims that he was referred for a psychiatric evaluation 
during service.  The postservice medical records dated since 
2000 show extensive treatment for psychiatric disorders 
diagnosed variously as depression, major depression, 
dysthymic disorder and anxiety.  Diagnoses of PTSD have been 
recorded on at least two occasions in VA outpatient treatment 
records.  

The veteran has a long history of alcoholism for which he 
reports having received treatment since service.  He stated 
at his hearing that he was treated in 1981 or 1982 at "1800 
Chicago," an apparent reference to the Hennepin County 
Chemical Dependency Treatment Center at 1800 Chicago Avenue 
in Minneapolis.  He also related that he had been 
hospitalized at the VA Medical Center in Minneapolis in 1990 
or 1991.  Although the treatment at both facilities was for 
alcohol dependence, all relevant records should be obtained 
to determine whether they contain clinical findings or 
relevant history concerning any concurrent psychiatric (or, 
for that matter gastrointestinal) disorders.  

The veteran also claims that he has PTSD associated with 
certain events related to service in Korea, where he states 
that he served near the Demilitarized Zone.  His unit of 
assignment was D Battery 6/37 FA 2d Infantry Division.  He 
has described stress associated with this duty that 
ultimately caused him to have a breakdown, resort to alcohol, 
and go AWOL for 75 days after his return from Korea, after 
which he underwent a psychiatric evaluation at Fort Sill.  As 
specific stressors for PTSD, he cites the following: (1) an 
accident in which a truck he was driving went off of a bridge 
and left him dangling, (2) Typhoon Irving in 1978, (3) being 
on alert for two days in 1979 during a visit to Korea by 
President Carter, and (4) participation in a Cuban Refugee 
Resettlement program at Fort Chafee, Arkansas.  

VA regulations provide that service connection will be 
granted for PTSD when there is medical evidence establishing 
a diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2004); see also 38 U.S.C.A. § 1154(b) 
(West 2002).  

Where a veteran did not "engage in combat with the enemy," or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Allegations regarding the occurrence of stressful events in 
service must be corroborated by "credible supporting 
evidence" and must not be contradicted by service records.  
38 C.F.R. § 3.304(f) (2004); Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  

The present claimant is not shown and does not claim to be a 
combat veteran.  Hence, his stressor allegations require 
independent corroboration.  In this regard, his service 
personnel records confirm that he was assigned to the Cuban 
Refugee Resettlement program at Fort Chafee and was trained 
in riot control.  He earned a letter of commendation for 
services rendered in that assignment.  This stressor 
allegation is therefore deemed to be corroborated for service 
connection purposes.  

However, the available service department records do not 
corroborate the other claimed stressor events.  Therefore, in 
an effort to obtain the necessary corroboration, the Board 
believes that the case should be referred to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) to determine whether documents available to that 
facility, including records from the veteran's unit in Korea, 
may contain relevant information regarding the events cited 
by the veteran.  

Regardless of whether additional stressor documentation is 
obtained, a VA psychiatric examination will be necessary to 
ascertain the veteran's current psychiatric diagnosis.  If 
the symptomatology are found to satisfy the criteria for a 
diagnosis of PTSD, it must be determined whether such 
diagnosis is related to documented stressors, either 
participation in the Cuban Refugee Resettlement program, or 
events that may be confirmed on remand.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994) (holding that the 
question of whether a documented stressor is sufficient to 
cause PTSD is medical in nature and must be resolved by 
medical evidence).  It will be the responsibility of the VBA 
AMC or RO to frame an examination request that identifies the 
stressor events that are found to be adequately documented 
and make it clear to the examiner that only those events are 
considered as the basis for a diagnosis of PTSD.  

Lastly, the veteran reported at his hearing that he 
established entitlement to Social Security Administration 
benefits in 2004.  All available medical records in the 
possession of that agency should be obtained.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The VBA AMC should attempt to obtain 
for the record any additional service 
medical records that may exist, 
especially those relating to 
hospitalization at Fort Sill, Oklahoma, 
in April 1981.  If no clinical records 
are available from the NPRC, the VBA AMC 
should consider sending a request 
directly to Fort Sill.  

2.  The VBA AMC should attempt to obtain 
any service department medical records 
that may be in the possession of the 
veteran's Reserve unit, the 56th Material 
Management Center, Bldg 506, Fort 
Snelling, St. Paul, Minnesota 55111.  

3.  The VBA AMC should obtain for the 
record all available records relating to 
outpatient and hospital treatment at the 
VA Medical Center in Minneapolis, 
Minnesota, especially those relating to 
treatment provided in 1990 or 1991.  

4.  The VBA AMC should obtain records 
relating to treatment of the veteran at 
the Hennepin County Chemical Dependency 
Treatment Center at 1800 Chicago Avenue, 
Minneapolis, Minnesota 55404-1901 in the 
early 1980s, in approximately 1981 or 
1982.  

5.  The VBA AMC should obtain copies of 
any additional VA outpatient treatment 
records dated since October 2004, the 
date of the most recent records currently 
on file.  

6.  The VBA AMC should obtain a copy of 
the veteran's Social Security 
Administration file, including any 
medical records associated with his 
successful claim for benefits from that 
agency.  

7.  The VBA AMC should review any 
material received pursuant to the above 
requests, particularly additional service 
medical records, in light of the entire 
record and determine whether the evidence 
in its totality is sufficient to provide 
a basis for a medical opinion as to the 
existence of a nexus between current 
gastrointestinal pathology and service.  
If the evidence is found to be sufficient 
for that purpose (but only if it is so 
found), a special VA gastrointestinal 
examination should be requested.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusions reached.  

(a)  The examiners should 
identify all gastrointestinal 
disorders present and 
specifically state whether the 
veteran has a current hiatal 
hernia.  

(b)  If it is determined that 
the veteran has a current 
hiatal hernia, the examiner 
should express a conclusion as 
to whether it is at least as 
likely that such disorder is 
related to the gastrointestinal 
pathology treated during 
service as it is to some other 
factor or factors.  (The term 
"at least as likely as not" 
does not mean within the realm 
of medical possibility, but 
rather that the medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
or a relationship as it is to 
find against it.)

8.  The VBA AMC should contact the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) and request 
corroboration of the stressor events 
claimed by the veteran, particularly as 
they may be documented in unit histories 
or other records.  Copies of relevant 
service personnel records and stressor 
statements provided by the veteran should 
be included with the request.  
9.  The VBA AMC should then take 
appropriate steps to schedule the veteran 
for a special VA psychiatric examination 
to determine the nature and etiology of 
all current psychiatric pathology and 
ascertain whether such pathology is 
related to service.  With respect to the 
PTSD claim, the VBA AMC should state in 
the examination request that the 
occurrence of the claimed PTSD stressor 
involving duty guarding Cuban refugees 
has been verified.  The VBA AMC should 
also identify other claimed stressor 
events, if any, that were verified by the 
USASCRUR.  

All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusions reached.  

(a)  The examiner should 
identify all psychiatric 
disorders present and assign a 
diagnosis for each.  

(b)  The examiner should 
express an opinion as to 
whether a diagnosis of PTSD 
that conforms to the 
requirements of DSM-IV is 
supported by the evidentiary 
record and current examination 
findings.  The examiner is 
advised that the only stressor 
events that may be considered 
in establishing a diagnosis of 
PTSD are: (1) events associated 
with the guarding of Cuban 
refugees at Fort Chafee, and 
(2) any additional events 
certified by the VBA AMC as 
having actually occurred.  

(c)  If it is determined that 
the veteran does not have PTSD 
due to service-related 
stressors, the examiner should 
express a conclusion as to 
whether it is at least as 
likely that any other current 
psychiatric disorder, including 
depression, is otherwise 
related to a disease or injury 
incurred military service as it 
is to some other factor or 
factors.  

10.  After completion of the foregoing, 
the RO should review the examination 
report and any additional evidence 
received to ensure that the purposes of 
this remand have been achieved.  All 
necessary follow-up actions should be 
taken.  

11.  Thereafter, the RO should review the 
issues on appeal.  If the any 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




